Citation Nr: 1726761	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  11-05 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.   Entitlement to service connection for a right knee disability.

2.   Entitlement to a higher initial disability rating for status-post anterior cruciate ligament repair and partial medial meniscectomy, left knee, rated as noncompensable prior to August 21, 2008, and 10 percent disabling thereafter.

3.   Entitlement to a higher initial disability rating for chronic lumbar strain, rated as noncompensable prior to November 8, 2010, and 10 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel
INTRODUCTION

The Veteran had active duty service from February 2004 to February 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary in order to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims, so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).

The Veteran seeks higher initial disability ratings for his service-connected left knee and lumbar spine disabilities and service connection for a right knee disability. 

The record shows that the Veteran has been diagnosed with right knee strain and patellofemoral pain syndrome of the bilateral knees. See June 2008 VA general medical examination; March 2014 VA knee and lower leg conditions examination. The Veteran contends that the claimed right knee disability is secondary to the service-connected left knee disability. Specifically, he contends that he has altered his gait to accommodate the pain and other symptoms caused by the service-connected left knee disability, and that the altered gait has put strain on the right knee, causing injury. See, e.g., VA Form 21-526, Veteran's Application for Compensation and/or Pension, received in May 2008. 

In March 2015, VA obtained an opinion as to the Veteran's claimed right knee disability. The March 2015 VA examiner reviewed the record and opined that the Veteran's right knee disability is less likely than not proximately due to or the result of the Veteran's service-connected left knee disability because "arthritis in one joint does not cause arthritis in another joint. Medical literature does not support this. A nexus has not been established." The examiner further remarked, "severity of left knee not judged to be of plausible relationship to current right knee condition. And now the number of years post service reflect right knee condition and life events only. Joint issue for left knee does not plausibly for this Veteran implicate any relationship to contralateral right knee by C-file view/standard medical reasoning."

In April 2015, the Veteran was provided a VA examination as to his claimed right knee disability. The April 2015 VA examiner reviewed the record, interviewed the Veteran, and examined the Veteran. The examiner acknowledged the Veteran's report of right knee pain due to the left knee condition and of favoring the left knee following an in-service ACL tear. On examination, the Veteran had reduced range of motion in the right knee. The examiner noted that the July 8, 2014 MRI of the right knee was normal. He concluded that the Veteran had a normal right knee examination with normal imaging of the right knee and no evidence of a right knee condition. The examiner opined that it is less likely than not that the Veteran's right knee disability is proximately due to, the result of, or aggravated by the Veteran's service-connected left knee disability. As a rationale for the disability, the examiner stated "there is no objective evidence on review of records or on exam, or from imaging of the existence of a right knee condition."

In March 2016, the Board found that these examination reports were inadequate as the Veteran indicated that he altered his gait due to his in-service left knee injury, and that has experienced right knee pain since that time and he is competent to report changes in his gait and the onset and continuance of right knee pain, as such are readily observable by a lay person. See Layno v. Brown, 6 Vet. App. 465 (1994). The Board further noted that the Veteran had current diagnoses for right knee strain and patellofemoral pain syndrome of the bilateral knees. The March 2015 VA opinion did not consider the Veteran's competent and credible statements as to altering his gait and to the onset and continuance of his right knee pain and also did not consider the right knee disabilities previously diagnosed. Thus, the Board remanded the Veteran's claim for an addendum opinion.

An addendum opinion was obtained in June 2016.  The examiner stated "no knee condition can be diagnosed during the appeal period as both the MRI of right knee and exam of right knee were NORMAL.  There is no right knee condition in this veteran by any objective criteria. . . Because there is no right knee condition, there can be NO SECONDARY SERVICE CONNECTION OR AGGRAVATION due to any service-connected disability." This opinion again fails to consider that the Veteran has had multiple right knee diagnoses during the appeal period. Therefore, an addendum opinion is necessary.

The Board also notes that the Veteran served during the Gulf War period in the Southwest Asia theater of operations.  Specifically, he is in receipt of Iraq Campaign Medal and Global War on Terrorism Service Medal. Therefore, to the extent that the examiner finds that the Veteran's complaints of joint pain are not attributable to any known clinical diagnosis, an opinion is necessary.

With regard to the Veteran's service-connected left knee and back condition, the Board notes that a new precedential opinion that directly affects this case was issued by the United States Court of Appeals for Veterans Claims (Court). In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities. The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59. 

The Veteran's April 2015 and October 2015 VA examinations for his left knee and lumbar spine do not comply with Correia. Specifically, the Veteran was not testing for pain on both active and passive motion or in weight-bearing and non-weight bearing. Thus, the Veteran must be afforded new VA examinations to correct all the deficiencies noted above.

Accordingly, the case is REMANDED for the following action:

1.   Refer the record and a copy of this Remand to another VA examiner for a VA knees and lower leg conditions examination addendum opinion.  The need for an additional in-person examination of the Veteran is left to the discretion of the clinician selected to complete the addendum opinion.  Following a review of the claims file, the examiner should provide a diagnosis for each right knee disability shown on examination or in the record to have been present during the appeal period or in proximity to the Veteran's claim, even if currently resolved.

The examiner must note that the Veteran was diagnosed with right knee strain in the June 2008 VA general medical examination and with patellofemoral pain syndrome in the March 2014 VA knee and lower leg conditions examination.  The clinician must then address the following:

a)  Is it at least as likely as not (50 percent probability or greater) that any right knee disability diagnosed during the appeal period or in proximity to the Veteran's claim, even if currently resolved, is causally or etiologically related to the Veteran's active service?

b)  Is it at least as likely as not (50 percent probability or greater) that any right knee diagnosed during the appeal period or in proximity to the Veteran's claim, even if currently resolved, is proximately due to or the result of the Veteran's service-connected disabilities, specifically to include the service-connected left knee disability?

c)  If not, is it at least as likely as not (50 percent probability or greater) that any right knee disability diagnosed during the appeal period or in proximity to the Veteran's claim, even if currently resolved, is aggravated by the Veteran's service-connected disabilities, specifically to include the service-connected left knee disability?

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

d)  If the examiner finds that the Veteran does not have a current right knee disability, regarding the Veteran's complaints of right knee pain, is it at least as likely as not (50 percent or greater probability) that they are the result of an undiagnosed illness or medically unexplained chronic multisymptom illness etiologically related to service in Southwest Asia/Persian Gulf?

The examiner should indicate that the record was reviewed. A complete rationale should be provided for all opinions given. Any opinion given must reflect consideration of the Veteran's competent and credible statements that he altered his gait due to the service-connected left knee disability, that he first experienced right knee pain during his active service, and that he has continued to experience right knee pain since that time.

2.   Schedule the Veteran for the appropriate VA examination to evaluate the service-connected lumbar spine disability. The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

The examiner should identify and completely describe all current symptomatology. The examiner should provide a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the Veteran's disability. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail, including ranges of motion of the lumbar spine and the degree at which pain begins. 

Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing. If the lumbar spine cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done. 

3.  Schedule the Veteran for the appropriate VA examination to evaluate the service-connected left knee disability. The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

The examiner should identify and completely describe all current symptomatology. The examiner should provide a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the Veteran's disability. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail, including ranges of motion of the left and right knees and the degree at which pain begins. 

Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing. 

3.   Then, readjudicate the claims on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




